Exhibit 10.3

BANK OF THE CAROLINAS CORPORATION

135 Boxwood Village Drive

Mocksville, North Carolina 27028

July 15, 2014

FJ Capital Management LLC

1313 Dolley Madison Blvd., Suite 306

McLean, VA 22101

Ladies and Gentlemen:

Reference is made to that certain Stock Purchase Agreement, dated as of July 15,
2014 (the “Purchase Agreement”), between Bank of the Carolinas Corporation, a
North Carolina corporation (the “Company”) and the purchasers identified on the
signature pages thereto (the “Purchasers”). In connection with the execution and
delivery of the Purchase Agreement, the Company and FJ Capital Management, LLC
(“FJ Manager”) are contemporaneously entering into this agreement (the “Side
Letter Agreement”) and, as such, the parties hereto acknowledge and agree that
this Side Letter Agreement shall remain in full force and effect notwithstanding
the execution and delivery of the Purchase Agreement. Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to such
terms in the Purchase Agreement.

The Company and FJ Manager hereby agree as follows:

1. Certain Relationships. The Company acknowledges that (a) FJ Manager is a
party to an Investment Management Agreement with Rock Creek Group, LP (“Rock
Creek”), pursuant to which FJ Manager sub-manages on a discretionary basis, a
segregated investment portfolio of the Rock Creek Wilson Fund, SPC, Ltd. on
behalf of Rock Creek, and (b) FJ Manager is a party to an Investment Management
Agreement with Bridge Equities III, LLC (“BEQIII”), pursuant to which FJ Manager
manages certain investments for BEQIII.

Notwithstanding anything contained in the Purchase Agreement to the contrary,
the Company agrees that the relationships between FJ Manager, BEQIII and Rock
Creek described above will not be deemed to breach any representation, warranty
or covenant contained in the Purchase Agreement.

2. Governing Law. This Side Letter Agreement and all acts and transactions
pursuant hereto shall be governed, construed and interpreted in accordance with
the laws of the State of Delaware without giving effect to principles of
conflicts of laws.

3. Conflicting Terms. This Side Letter Agreement constitutes a valid and binding
agreement of the Company and FJ Manager and shall survive the execution and
delivery of the Purchase Agreement. In the event of any conflict between the
provisions of this Side Letter Agreement and the provisions of the Purchase
Agreement, the provisions of this Side Letter Agreement shall prevail and be
given effect.

4. Counterparts. This Side Letter Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, with the
same effect as if all parties had signed the same document. All such
counterparts will be deemed an original, will be construed together and will
constitute one and the same instrument.

**Signatures on Next Page**



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Side Letter Agreement as of
the date first above written.

 

Very truly yours, BANK OF THE CAROLINAS CORPORATION By:  

/s/ Stephen R. Talbert

Name:   Stephen R. Talbert Title:   CEO and President

ACCEPTED AND AGREED as of

the date first written above by the undersigned,

thereunto duly authorized

 

FJ Capital Management, LLC   By:  

/s/ Andrew F. Jose

  Name:   Andrew F. Jose   Title:   Co-Founder & Managing Partner